      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 1 of 50




                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS


              ON PETITION FOR WRIT OF HABEAS CORPUS


                        No. 4:20-CV-40084
_________________________________________________________________


                            BRUCE COOPER,
                             Petitioner,


                                   v.


                          MATTHEW DIVRIS,
                   Superintendent, NCCI-Gardner,
                             Respondent


MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PETITION FOR A
 WRIT OF HEABEAS CORPUS PURSUANT TO 28 U.S.C. § 2254 BY A PERSON
                        IN STATE CUSTODY


     Bruce Cooper was denied his Sixth Amendment right to the


effective assistance of counsel when trial counsel failed to


present exculpatory evidence to the jury.


     I.   PROCEDURAL HISTORY OF CONVICTION AND SENTENCE


     On September 27, 2010, the Bristol County Grand Jury


returned indictments charging Bruce Cooper with indecent assault


and battery on a child under fourteen, statutory rape, and two


counts of aggravated statutory rape with respect to “RC”; and one

                                   1
         Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 2 of 50




count of indecent assault and battery with respect to “JC”.1 On


July 16, 2012, a jury returned guilty verdicts on all charges


except the charge pertaining to JC. On July 26, 2012, Judge D.


Lloyd MacDonald sentenced Mr. Cooper to concurrent 10-15 year


prison terms on the aggravated statutory rape charges, and


concurrent 10 years of probation on the other two charges to run


from and after the prison term.


     Mr. Cooper timely appealed to the Massachusetts Appeals


Court. While that appeal was stayed, Mr. Cooper filed, and Judge


Merita Hopkins denied, a motion for new trial. Mr. Cooper timely


appealed from that denial and the two appeals were then


consolidated in the Appeals Court. On December 19, 2019, the


Appeals Court affirmed the two aggravated statutory rape


convictions; the Court vacated and dismissed the other two


convictions. A copy of the decision, Commonwealth v. Cooper, 94


Mass. App. Ct. 1114 (2018) (Rubin, Sacks & Shin, JJ.), is


appended. Mr. Cooper then filed a petition for re-hearing in the

     1 The six-volume trial transcript is cited by volume and
page number as “(Tr.__.__)”.

                                      2
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 3 of 50




Appeals Court, which was denied: “After receipt of the full,


unredacted video, and after further review, the petition for


rehearing is denied by a majority of the panel (Sacks & Shin,


JJ.). Justice Rubin would allow the petition.” Mr. Cooper timely


filed an application for further appellate review in the


Massachusetts Supreme Judicial Court, which was denied on April


5, 2019.


     II.   JURISDICTION


     Petitioner is a prisoner in state custody at North Central


Correctional Institution (NCCI) in Gardner, Massachusetts.


Matthew Divris, Respondent, is the Superintendent of NCCI-


Gardner. Petitioner asserts that his convictions and sentences


are in violation of the Constitution and laws of the United


States. He seeks relief under 28 U.S.C. § 2254.


     III. FACTUAL SUMMARY


           A. Evidence of Pre-July 30, 2009 Events


     RC testified that she was born in 1994 and lived in a


tropical region of Australia. (Tr.II.20,78). Her mother raised


                                   3
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 4 of 50




her and her younger sister JC. (Tr.II.167). In 2001, RC’s mother


married Mr. Cooper. (Tr.II.24,141).


     When RC was seven years old, her grandfather began touching


her. (Tr.II.40). She testified he put his fingers and other


objects inside her vagina every couple of weeks from when she was


seven until she was twelve, but he never put his penis inside


her. (Tr.II.41).


     RC testified that in March 2004, Mr. Cooper started


“humping” her. (Tr.II.25). She explained that every couple of


weeks, he would lie on top of her and make an up and down motion.


(Tr.II.27). She claimed that around August 2004, he began rubbing


ice cubes inside her vagina. (Tr.II.27). She later testified that


Mr. Cooper never placed objects inside her. (Tr.II.43).


     The Coopers moved to 69 Circular Street in North Attleboro


on October 11, 2004. (Tr.II.22, III.12). RC conceded that it was


a bit tough leaving the tropical area, her favorite activities,


her friends, and her favorite person in the world –- her Aunt


Rosie. (Tr.II.81-99).


                                   4
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 5 of 50




     Mrs. Cooper testified that they came to the United States


because she obtained a full-time job as a nurse. (Tr.II.29). RC


claimed that her mother worked more than 60-70 hours per week.


(Tr.II.29,112). Mrs. Cooper asserted that she was not even


allowed to work 60 to 70 hours per week. (Tr.III.145).


     RC testified that after the move, Mr. Cooper also began


touching her under her clothes. (Tr.II.30). She indicated that he


only touched her with his hands at that time. (Tr.II.30). Mrs.


Cooper, however, testified that RC and JC loved being with Mr.


Cooper. (Tr.III.63).


     In 2006, Mr. Cooper began working full time. (Tr.III.53).


After Mrs. Cooper injured her shoulder in March of that year, the


family moved to a house on Fisher Street in North Attleboro.


(Tr.III.55). Mrs. Cooper’s injury led her to stop working from


January 2007 until October or November 2010. (Tr.II.66, III.56).


According to RC, her mother was not out of the house often except


for Thursday nights with her friend Kathy. (Tr.II.66). JC


testified that her mother would leave to go grocery shopping or


                                   5
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 6 of 50




to be with friends. (Tr.II.170). Mrs. Cooper testified that she


rarely left the house, other than occasionally going to Twin


River Casino with Kathy. (Tr.III.66).


     While living on Fisher Street, the Coopers became friends


with Regina Boffi’s family. (Tr.III.65, IV.121). Ms. Boffi


testified that she saw Mrs. Cooper leave her home alone


frequently. (Tr.IV.153). Mrs. Boffi further noted that Mrs.


Cooper once told her that though she and Mr. Cooper had not been


getting along, she needed birth control because he “knew how to


perform in the bedroom.” (Tr.IV.156).


     RC testified that when she was eleven or twelve, Mr. Cooper


began to touch her with his penis. (Tr.II.31). He would also put


his finger inside her vagina. (Tr.II.31). She then asserted that


he did not touch her vagina with anything other than his hand and


his penis. (Tr.II.31). She later maintained that she “messed up”


and that he also placed his mouth on her vagina. (Tr.II.34).


     In August or September 2007, RC, her sister and her mother


went back to Australia. (Tr.II.41,90, Tr.III.67). RC then told


                                   6
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 7 of 50




her mother what her grandfather had done to her. (Tr.II.42, III.


68). RC admitted that after disclosing this abuse to her mother


and other people, they asked if anybody else touched her, and she


said no. (Tr.II.92).


     According Mrs. Cooper, July 2008 was the last time she and


Mr. Cooper had intimate relations. (Tr.III.112). She recalled


that he was able to have an erection “sporadically without a


great deal of success.” (Tr.III.112). He was, however, able to


ejaculate. (Tr.III.112). She also testified that Mr. Cooper had


low hormone levels. (Tr.III.150).


     RC believed that prior to 2008, Mr. Cooper penetrated her


vagina “only a couple of times”, but between 2008 and June 2009


he penetrated her vagina “lots”. (Tr.II.38). During those


instances of penetration, JC would either be with her mom, asleep


on the couch, or at her friend’s house. If her mother was not


with JC, she would either be at work or visiting her friend


Kathy. (Tr.II.38).




                                   7
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 8 of 50




     RC was not aware of any issues with respect to Mr. Cooper’s


ability to have an erection. (Tr.II.37). She noted that he would


sometimes ejaculate. (Tr.II.37). She specifically recalled that


the last incident before she disclosed was in June 2009, and he


ejaculated inside. (Tr.II.37). She testified that Mr. Cooper


never wore a condom. (Tr.II.45).


     JC claimed that Mr. Cooper first touched her when she was


five or six. (Tr.II.172). She later testified that he started


touching her when she was six or seven. (Tr.II.175). She


testified that her mother and sister would be in the living room


while this happened. (Tr.II.176). She recalled that it stopped


when she was between eight or nine years old. (Tr.II.175). At


some point, RC asked JC if something had happened with Mr.


Cooper. JC indicated that he just tickled her. (Tr.II.152).


          B. Facts of July 30 – August 3, 2009


     On July 30, 2009, RC, her mother, her sister, Ms. Boffi, and


Ms. Boffi’s daughter Sam traveled to a water park in Danvers


called Coco Keys. (Tr.II.46). RC recalled that her menstrual


                                   8
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 9 of 50




periods were irregular at that time, and she had not had her


period in a while. (Tr.II.46). Ms. Boffi testified that RC said


that she was late for getting her period. (Tr.IV.127). Mrs.


Cooper, however, testified that RC did not mention anything about


having missed her period. (Tr.III.74). Mrs. Cooper added, “[RC]


hadn’t even started getting her periods; not long regular


anyway.” (Tr.III.74).


     The following day, Ms. Boffi jokingly suggested that RC


might be pregnant. (Tr.II.47, IV.127). RC testified that she


started to “freak out” because it had only been about a month


since Mr. Cooper ejaculated “like sort of inside.” (Tr.II.47).


She then asked Ms. Boffi to take Sam and JC from their hotel to


the park. (Tr.II.47).


     While lying beside her mother, RC said that Mr. Cooper had


sex with her. (Tr.II.48). Mrs. Cooper then called Mr. Cooper.


(Tr.II.49). RC claimed that her mother was still hugging her.


(Tr.II.49). Mrs. Cooper testified that she had walked near the


window. (Tr.III.77,136). RC claimed that she could hear Mr.


                                   9
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 10 of 50




Cooper say something, “No, nothing happening.” (Tr.II.49). He


then stated something akin to “[O]kay, but I used a


condom.” (Tr.II.49). She then told her mother that was incorrect.


(Tr.II.49).


     Mrs. Cooper testified that Mr. Cooper never said anything


about a condom. (Tr.III.77). Mrs. Cooper also noted that the


volume on her cell phone was low. (Tr.III.137). She added that


Mr. Cooper never made any admissions and that he said, “No, no,


I’ve only had affection for [RC].” (Tr.III.83).


     Five minutes later, Mrs. Cooper called the North Attleboro


Police. (Tr.III.78). She testified that she was not in a rational


state at that point. (Tr.III.170). She did not recall saying


anything about Mr. Cooper telling her it could not have happened


because he wore a condom. (Tr.III.78). She asserted that she


never made such a statement to RC. (Tr.III.78). She also admitted


that she might have exaggerated during the call to the police.


(Tr.III.173).




                                   10
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 11 of 50




     A tape recording of that call was played to the jury.


(Tr.III.81). On the recording, Mrs. Cooper said that RC had not


had her period in three months. Mrs. Cooper testified that she


did not actually know that RC had not had her period for three


months. (Tr.III.173). The recording additionally contained an


assertion by Mrs. Cooper that Mr. Cooper had admitted to the


alleged actions. (Tr.III.86). She testified that she was in a


rage while speaking with Mr. Cooper. (Tr.III,124). She described


Mr. Cooper as a very passive person and explained that in their


marriage he would say things all the time to placate her.


(Tr.III.125). She testified that his statement to her on the


phone of, “Whatever. You do what you’ve got to do”, was an


instance of him being passive in response to her assertion that


she was going to call the police. (Tr.III.168). In addition, the


recording revealed that at no point did Mrs. Cooper say that Mr.


Cooper told her that he wore a condom.


     Mrs. Cooper then went to get Ms. Boffi and the children.


(Tr.II.50). Ms. Boffi testified that Mrs. Cooper told her that RC


                                   11
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 12 of 50




claimed that Mr. Cooper had been molesting her. (Tr.IV.128). Ms.


Boffi further maintained that Mrs. Cooper told her that Mr.


Cooper had said that there was no way RC could be pregnant


because he used a condom. (Tr.IV.130). When they returned to the


hotel room, Mrs. Cooper called RC’s counselor. (Tr.II.50). RC


testified that she had previously only spoken to her counselor


about her grandfather. (Tr.II.51). That afternoon RC went


with Ms. Boffi and purchased a pregnancy test. (Tr.II.52, IV.


129). She administered the test and received negative results.


(Tr.II.52).


     North Attleboro Police Detective John Reilly testified that


on July 31, 2009, he called Mrs. Cooper. (Tr.IV.60). According to


the detective, she informed him that she was still at the water


park. (Tr.IV.60). He claimed that she was “frantic” when she told


him that her husband had raped RC. (Tr.IV.61). Mrs. Cooper then


told the detective that after she detailed RC’s allegations, her


husband admitted. (Tr.IV.61). The detective recommended that she


not have any additional conversation with her husband and not


                                   12
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 13 of 50




speak further about the matter with RC. (Tr.IV.63). They then


agreed to meet the next day. (Tr.IV.64).


     At about 4 p.m., Mrs. Cooper left to go home to speak with


Mr. Cooper. (Tr.II.52). She stated, “He initially denied


everything. Then he said that [RC] had started coming onto him


trying to do stuff to him.” (Tr.III.92). She said he told her


that RC would try to get in the shower with him and also try to


touch him in bed. (Tr.III.92). He informed her that this had been


going on for months and he had tried to tell her. (Tr.III.93). He


also denied that he ever had sex with RC. (Tr.III.92).


     Mrs. Cooper returned to Coco Keys at about 7 a.m. (Tr.II.


52). Mrs. Boffi testified that Mrs. Cooper told her that RC


instigated the sexual relations, and that Mr. Cooper told Mrs.


Cooper that he was “only doing that” because RC reminded him of


Mrs. Cooper. (Tr.IV.144,165). Mrs. Cooper testified that at some


point that day RC told her “it had not happened” and she was


sorry. (Tr.III.97). She asserted that at no time did she


encourage RC to recant. (Tr.III.105).


                                   13
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 14 of 50




     When they arrived home from Coco Keys, RC went to Ms.


Boffi’s house across the street so she did not have to see Mr.


Cooper. (Tr.II.54). She noted that her sister remained with her


mother and Mr. Cooper. (Tr.II.55). JC testified that she heard


her mother and Mr. Cooper talking about “why he had to do it to


[RC] when they’re married.” (Tr.III.10). RC returned home on or


about August 2, 2009, after Mr. Cooper had moved into a hotel.


(Tr.II.55,56).


     On Monday, August 3, 2009, Mrs. Cooper met with Detective


Reilly. (Tr.IV.66). Mrs. Cooper asserted that the matter had been


blown out of proportion. (Tr.IV.67). She told the detective that


Mr. Cooper had denied the allegations. (Tr.IV.67). Mrs. Cooper


also told Detective Reilly that RC had made sexual advances


towards Mr. Cooper. (Tr.IV.68). According to the detective, Mrs.


Cooper never mentioned any sexual dysfunction of Mr. Cooper.


(Tr.IV.69). Nor did she mention any recantation by RC. (Tr.IV.


69). Mrs. Cooper, however, recalled telling Detective John Reilly


that RC recanted. (Tr.III.98).


                                   14
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 15 of 50




          C. August 4, 2009


     On August 4, 2009, RC participated in a “Sexual Assault


Intervention Network” (SAIN) interview. (Tr.II.56,57). A video of


that interview was played for the jury. (Tr.II.109). At the


beginning of the interview RC admitted that she had been trying


to get her Australian accent back because she wanted to return.


(Tr.II.110). She then stated that nobody had told her there were


things that she should not say.


     In the interview, RC claimed that when she was about ten,


Mr. Cooper would start a humping motion while they cuddled on the


couch. She stated that after eight or nine months he began


touching her “boobs” over her clothes. He would touch her private


area over her clothes when her mother was at work or out with a


friend. She claimed that she saw his privates, but only once or


twice. He never asked her to touch his “private body part.” He


also never told her not to tell anyone. She denied multiple times


that he ever had intercourse with her. She added “I’m telling you




                                   15
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 16 of 50




the honest to God truth” and nobody told her not to say that he


did not have sex with her. (Tr.II.121).


     She told the interviewer that when Ms. Boffi jokingly said


that she might be pregnant, she knew that could not be the case


because Mr. Cooper had never gone “inside” her. She, however, was


experiencing severe stomach pains. She explained that she lied


because she could not control her emotions and anger. She


asserted that this was simply a misunderstanding because of what


happened with her grandfather previously. (Tr.II.127).


     She additionally told the interviewer that she had learned


from her mother that Mr. Cooper was a “basket case” and has said


he was sorry. RC further noted that her Aunt Rosie was a person


to whom she could tell anything. She, however, had not yet told


Aunt Rosie about her allegations.


     RC testified at trial that she changed her story for the


interview “because stemming from Mom changing in Coco Keys, she


was just like don’t say anything.” (Tr.II.56). She added that her


mom told her to make sure she said that there was no intercourse.


                                   16
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 17 of 50




(Tr.II.136). She, however, testified earlier that her mom told


her to tell the truth. (Tr.II.110).


     Later on August 4, 2009, Mrs. Cooper spoke to Detective


Reilly and Kim Urquhart from DCF. (Tr.III.86). She indicated that


Mr. Cooper admitted to touching RC. (Tr.III.87). She also said


that he told her that he knew it was wrong and he stopped right


away. (Tr.III.87). Detective Reilly similarly testified that Mrs.


Cooper said that Mr. Cooper admitted to touching RC and stopped


because he knew it was wrong. (Tr.IV.72). He additionally claimed


that Mrs. Cooper said that she had previously witnessed RC


“humping” on top of her husband. (Tr.IV.73).


     Mrs. Cooper recalled that RC refused to go see a forensic


nurse. (Tr.III.102). Mrs. Cooper explained that she knew from her


experience working with many rape victims as a nurse that it


would be almost impossible for an examiner to discern whether any


findings had been caused by Mr. Cooper or by RC’s grandfather.


(Tr.III.120).




                                   17
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 18 of 50




          D.    August 6, 2009 & Related Intra-Trial
                Conferences


     At the beginning of the third day of the trial, the


prosecutor stated that she had created a document identifying the


portions of the recording of the August 6, 2009, interview of Mr.


Cooper by Detective Arrighi that she intended to play. (Tr.III.


4). Defense counsel asserted that the Commonwealth’s request made


it seem like Mr. Cooper had admitted because previous statements


by the officer would be omitted. He also noted that those


previous statements were detrimental to the defense. (Tr.III.5).


     At the end of the third day of trial the prosecutor provided


a redacted video. (Tr.III.220). Defense counsel then argued,


“[T]he problem I have is … the officer is pounding on him. … And


he makes statements trying to defend himself. And what we’re


going to do is we’re going to take the statements he’s making


trying to defend himself and turn around and make those sound


like consciousness of guilt.” (Tr.III.221).


     After viewing the redacted video with the judge, defense


counsel maintained, “[I]t’s a bunch of statements taken out of

                                   18
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 19 of 50




context.” (Tr.III.223). After conveying that he did not have a


copy of the original recording, the judge told defense counsel,


“[I]f you wish more of the interview in, then you’re free to


designate that.” (Tr.III.229).


     On the fourth day of trial, another discussion commenced


concerning the video. (Tr.IV.6). Defense counsel asserted that it


“doesn’t show the manner he’s been treated through the rest of


the video.” At that point the judge declared, “I want the record


to be clear, Mr. Connors, you have the right to play any other


part of the interview that you wish …” (Tr.IV.7).


     Later that day, the prosecutor called Detective Daniel


Arrighi as a witness. (Tr.IV.100). He testified that on August 6,


2009, he arrested Mr. Cooper and then recorded their interview at


the police station. (Tr.IV.101). The detective asserted that Mr.


Cooper was extremely nervous. (Tr.IV.103). He added that Mr.


Cooper was at times lost for words and unable to give a plausible


explanation. (Tr.IV.104).




                                   19
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 20 of 50




     After her direct examination of Detective Arrighi, the


prosecutor offered the redacted video recording into evidence.


(Tr.IV.104). The judge then stated in open court, “I’m going to


allow it to be played. I will inform the jury that … it has been,


what we call, ‘redacted’ … Mr. Connors may object to its


completeness, but he’ll have the opportunity to play other parts


of it.” (Tr.IV.105).


     The video, which was transcribed after the conclusion of the


trial, commenced with Detective Arrighi obtaining biographical


information from Mr. Cooper. After Mr. Cooper re-affirmed that RC


was his stepdaughter, the recording cut to him stating, “I mean


[RC] is … a little bit promiscuous …” The detective stated that


he needed to hear about RC’s promiscuousness. Mr. Cooper


explained that two or three times RC got into bed with him, and


started touching his penis. He said that he “freak[ed] out,” told


her not to do that and sent her out of the room.


     Detective Arrighi asked Mr. Cooper if he ever exposed


himself to RC. Mr. Cooper said no and added that RC would come


                                   20
         Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 21 of 50




into the bathroom when he was urinating. He also stated that six


weeks prior he was taking a shower and when RC entered naked he


pushed her out.


     The recording next showed Mr. Cooper relaying that RC, while


lying across him on the couch, asked if that was “humping.” Mr.


Cooper said he told her, “[RC], that’s not right.” The video cut


to the detective asking Mr. Cooper, “What happened in Myrtle


Beach?” Mr. Cooper explained that RC tried to touch him while in


a spa.


     At that point the recording cut to the detective re-asking


Mr. Cooper if anything took place with RC in her mother’s


bedroom. Mr. Cooper re-explained that RC had come into the


bedroom and tried get under the covers and touch him. He denied


touching her back. He again asserted that this happened about


three times. He also told his wife that there were issues with


RC, but she did not believe him.


     After the ninth cut, the recording showed Mr. Cooper


explaining that because of this issue he was no longer living at


                                      21
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 22 of 50




the house. After the twelfth cut, Detective Arrighi recapped Mr.


Cooper’s assertions concerning RC touching him in the bedroom and


coming into the shower. The detective then re-delved into why Mr.


Cooper was not living with his family. Mr. Cooper asserted his


belief that his wife wanted him to come home, and he just had


dinner with them. The recording cut again and picked up with Mr.


Cooper stating that RC had obviously been affected by the


mistreatment by her grandfather. Mr. Cooper explained that the


“humping” incident showed how she had been impacted by her


grandfather’s mistreatment.


     The detective then asked, “Did you confide in your wife at


all as far as what has been going on between you and RC,


honestly?” He noted that he informed his wife that RC would try


to touch him and that she would look at him while he was peeing.


The recording cut for the fourteenth time to Mr. Cooper stating,


“I haven’t worn a condom in my whole entire life.” The recording,


yet again, cut to Mr. Cooper noting that it is extraordinarily


difficult for him to achieve an erection due to high blood


                                   22
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 23 of 50




pressure. After multiple additional cuts, the video displayed Mr.


Cooper stating, “[RC] has never, ever seen to my knowledge a


condom. I mean I know she hasn’t … You know, I can’t say I know


she hasn’t, but not -- she’s never seen a condom with me.” The


recording then cut for the eighteenth time and displayed Mr.


Cooper stating, “I may have said sorry that I never –- pushed the


issue of [RC]’s behavior.” The recording cut again to Mr. Cooper


adding that he told his wife about the incident in the shower six


weeks ago. Detective Arrighi subsequently asked “Why wouldn’t you


tell [your wife] that in the past [RC’s] done some humping with


you …?” Mr. Cooper responded that he probably did tell his wife


in passing and asked her “[H]ow did [RC] know about the word


humping because --.” At that point the recoding stopped.


     During cross-examination of Detective Arrighi, the judge


sustained an objection to defense counsel’s question, “There’s a


lot that’s not on this video, correct?” (Tr.IV.111). The judge


added that the jury had already been informed that the video was




                                   23
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 24 of 50




redacted and again told defense counsel that if he wished more to


be played he “may have it played.” (Tr.IV.111).


          E. Rest of August 2009


     Kim Urquhart testified that she was the DCF social worker


assigned to the family of Mrs. Cooper. (Tr.III.187). On August


27, 2009, RC and her sister were placed in foster care. (Tr.III.


188). Ms. Urquhart conceded that on August 28, 2009, RC told her


that she was upset because she felt like she had “messed things


up” in her family and it was all her fault. (Tr.III.195). Ms.


Urquhart also admitted that Mrs. Cooper told her that RC fully


recanted. (Tr.III.198). In addition, RC testified that in August


2009, she told the prosecutor, Officer Reilly, and Kim Urquhart


that nothing happened with Mr. Cooper. (Tr.II.95).


     RC also testified that in August 2009, she heard it


mentioned that she had had flashbacks to her abuse by her


grandfather, but she never said that had happened. (Tr.II.96).


Mrs. Cooper, however, testified that she reported to DCF that RC




                                   24
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 25 of 50




informed her she was having flashbacks about the abuse by her


grandfather. (Tr.III.120).


     JC testified that in August 2009, she told a DCF worker that


she heard her mother say that Mr. Cooper touched RC in the wrong


place. (Tr.III.21). JC then denied that Mr. Cooper had ever


touched her in a bad way. (Tr.III.22). Mrs. Cooper testified that


she asked JC many times whether Mr. Cooper had abused her and she


always denied it. (Tr.III.132).


          F. Rest of 2009 Facts


     Around the beginning of September 2009, RC received a


physical. RC told the nurse that her grandfather molested her


while living in Australia. (Tr.II.102). RC also testified that


she could not remember whether she told the nurse anything about


Mr. Cooper. (Tr.II.102).


     RC testified that she and JC had supervised visits with


their mother once per week. (Tr.II.59). Ms. Urquhart testified


that there were times when Mrs. Cooper would be prevented from


visiting due to improper actions such as whispering inappropriate


                                   25
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 26 of 50




things to the girls. (Tr.III.199). Mrs. Cooper asserted that if


she did not cooperate with DCF, the supervised visits would


cease. (Tr.III.147). She asserted that DCF “crucified” her for


continuing to note that RC had recanted. (Tr.III.120). She added,


“I tried to agree with people so I would get to see my children.”


(Tr.III.147).


     JC testified that on October 20, 2009, an investigator


interviewed her. (Tr.III.15). She admitted that she denied that


Mr. Cooper touched her inappropriately, but claimed she did so


because she was uncomfortable around those people. (Tr.III.18).


She divulged that DCF questioned her many times. (Tr.III.30). She


conceded that gradually her story changed from Mr. Cooper just


tickled her to Mr. Cooper “touched” her. (Tr.III.31).


     Ms. Urquhart admitted that RC recanted in December 2009.


(Tr.III.199). RC testified that she did that because her mom


pressured her. (Tr.II.61). On December 22, 2009, RC maintained


that nothing had happened with Mr. Cooper. (Tr.II.62). She,


however, claimed that that same day she told her foster mother


                                   26
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 27 of 50




that it did happen. (Tr.II.162). She asserted that she asked for


immunity and the prosecutor told her it would be granted. (Tr.II.


154). She also stated that the prosecutor’s office threatened her


about changing her story. (Tr.II.153).


     According to Ms. Boffi, on or about Christmas Eve 2009, she


had a conversation with Mrs. Cooper. (Tr.IV.157). Mrs. Boffi


testified that Mrs. Cooper told her that Mr. Cooper was impotent.


(Tr.IV.156).


          G. Facts 2010-2012


     RC testified that in January 2010 she told a nurse during a


gynecological exam that she had been abused by her grandfather,


but she did not say anything about Mr. Cooper. (Tr.II.62,91). Ann


Parsons testified that she was the pediatric nurse who examined


RC on January 25, 2010. (Tr.IV.19). She testified that when she


does examinations, an understanding of the child’s past trauma


helps her to focus. (Tr.IV.20). She noted that in RC’s case


neither a sexual assault kit nor an internal GYN exam were done.


(Tr.IV.22). Her examination of RC’s hymenal rim fulfilled the


                                   27
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 28 of 50




criteria for an indeterminate examination. (Tr.IV.31). She


explained that a notch was found in RC’s hymen, but it was not


diagnostic or suggestive of penetrative trauma. (Tr.IV.29). She


also testified that RC was asked whether she had a prior sexual


encounter and RC told her that there had been ejaculation.


(Tr.IV.39,52). RC provided information indicating that she had


been sexually abused from the ages of seven to ten by her


grandfather. (Tr.IV.54). Ms. Parsons testified that she “knew of


one prior sexual encounter.” (Tr.IV.)


     In March or April 2010, RC wrote a letter to her mother that


contained details she did not mention in her testimony. (Tr.II.


143). In October 2010, Aunt Rosie came to visit. (Tr.II.99). RC


had disclosed to Aunt Rosie what had happened with her


grandfather, but she never disclosed to her anything that


happened with Mr. Cooper. (Tr.II.99). According to Mrs. Cooper,


Rosie told her that RC had not said anything negative about Mr.


Cooper. (Tr.III.123).




                                   28
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 29 of 50




     In February of 2011, the girls returned to Australia and RC


eventually moved in with Aunt Rosie. (Tr.II.100). RC testified


that she enjoyed living with her. (TrII.100). Mrs. Cooper


testified that she visited her daughters a number of times in


2011. (Tr.III.113).


     Mrs. Cooper also testified that she used to call Mr. Cooper


often in 2011, “because to me he had ruined my life. And I would


just yell and scream at him …” (Tr.III.88). She recalled that at


the beginning of 2011 he said, “Okay Alison, whatever you say.


You win. Okay I did it. Whatever you want to say.” (Tr.III.88).


     On May 25, 2012, Mrs. Cooper met again with Detective Reilly


and stated that Mr. Cooper had told her that he only wanted RC to


show him some affection. (Tr.III.84). She agreed that that was


different than her testimony that Mr. Cooper had said he only had


affection for RC. (Tr.III.84). She also noted that she did not


mention RC’s recantation in August 2009 at that meeting. (Tr.III.


99). Detective Reilly, however, admitted that he knew that RC had


recanted a number of times. (Tr.IV.84).


                                   29
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 30 of 50




     Detective Reilly testified that on May 25, 2012, Mrs. Cooper


reasserted that when she contacted Mr. Cooper on July 31, 2009,


he initially denied the abuse allegation, but then admitted to


having intercourse with RC. (Tr.IV.75). According to the


detective, Mrs. Cooper also revealed that Mr. Cooper made an


admission to her in April 2011. (Tr.IV.76). He testified that


Mrs. Cooper told him that Mr. Cooper said, “Okay. I did it. I


just wanted RC to show me some affection.” (Tr.IV.77). The


detective also claimed that she told him that Mr. Cooper admitted


to being in the shower with RC, touching her breasts, but


stopping because he knew it was wrong. (Tr.IV.77).


     Detective Reilly testified that on July 3, 2012, he met


again with Mrs. Cooper. (Tr.IV.78). He also testified that Mrs.


Cooper told him for the first time at that meeting that Mr.


Cooper could ejaculate even though he could not get an erection.


(Tr.IV.79). Mrs. Cooper agreed that the first time she mentioned


Mr. Cooper’s erectile issues to anyone in law enforcement was


during the July 3, 2012, meeting. (Tr.III.112).


                                   30
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 31 of 50




     The detective conceded that after the meeting in July 2012,


he was unsure whether Mrs. Cooper’s position was that Mr. Cooper


had made inculpatory statements. (Tr.IV.80). He based his lack of


clarity on his belief that Mrs. Cooper had gone back and forth on


that many times. (Tr.IV.80). He testified that he believed Mrs.


Cooper was being deceitful, and she was charged with the felony


of giving misleading information. (Tr.IV.87). Her case was


resolved on May 25, 2012. (Tr.IV.95).


          H. Defense Case


     Margaret Ratay testified that she lived next to the Coopers


on Circular Street. (Tr.V.8). She would watch the children when


the parents worked. (Tr.V.10). She recalled that Mr. Cooper was


often out of the house. (Tr.V.10). Ms. Ratay states that RC


resented and disrespected Mr. Cooper. (Tr.V.11). She testified


that RC never displayed any fear towards him, but instead was


controlling and demanding of Mr. Cooper. (Tr.V.12,18). Ms. Ratay


additionally asserted that Mrs. Cooper definitely did not work 70


or 80 hours per week. (Tr.V.18).


                                   31
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 32 of 50




     Donna Rebello testified that the Coopers moved next to her


on Circular Street in October 2004 and they became friends.


(Tr.V.38,43). She recalled RC being a bit snide and sarcastic


toward Mr. Cooper. (Tr.V.40). Neither child ever exhibited any


fear toward Mr. Cooper. (Tr.V.40). Ms. Rebello also recalled RC


needing constant attention from her mother. (Tr.V.43).


     The final witness for the defense was Attorney Nitin Dalal.


(Tr.V.69). He testified that Mrs. Cooper retained him on August


13, 2009, to represent RC. (Tr.V.70). Mrs. Cooper told him that


RC told her that Mr. Cooper had sexually molested her. (Tr.V.77).


He recalled that on September 9, 2009, Mr. Cooper was brought


into the courthouse. He observed that RC and JC appeared thrilled


to see him. (Tr.V.70). Attorney Dalal additionally noted that in


November 2009 he had a meeting with RC and two assistant district


attorneys. (Tr.V.73). During the meeting, RC denied the


accusations against Mr. Cooper. (Tr.V.73).




                                   32
         Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 33 of 50




             I. Facts Not Presented At Trial


     After the trial, new counsel was appointed to represent Mr.


Cooper and learned of a June 8, 2004, medical report that listed


erectile dysfunction amongst Mr. Cooper’s ailments. In addition,


a transcript of Detective Arrighi’s interview with Mr. Cooper was


created. Listed below, in order of their appearance on the


unredacted video,2 are some of the statements by


Mr. Cooper omitted from the jury:


     • Responding “Nothing” to the detective asking, “[W]hat’s
       been going on between you and her?”


     • Responding “Nothing” when asked, “What else has taken
       place with her?”


     • Twice denying that he thrusted his pelvis in a humping
       motion with RC.


     • Denying that RC had ever been on top of him while she was
       topless.


     • Denying, five consecutive times, ever having intercourse
       with RC.



     2 The Appeals Court reviewed the unredacted video, which was
marked for identification at trial as “Exhibit E”, after it was
forwarded to the Court in support of the petitioner’s petition
for rehearing.

                                      33
 Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 34 of 50




• Three times denying placing his mouth on RC’s breast.


• Denying consensual sexual acts with RC.


• Denying three times ever putting his hands on RC’s
  breasts.


• Twice denying ever putting his hand over the clothes over
  RC’s privates.


• Twice denying ever having told his wife that he touched
  RC’s breasts.


• Saying, “I have never been inappropriate with my
  stepdaughter.”


• Denying fondling RC.


• Asserting, “I would never have intercourse with my
  daughter.”


• Denying that he was not living at home because he had
  touched RC.


• Responding, “Nothing at all” when asked, “And you never
  touched her or nothing?”


• Denying the assertion that he had admitted everything to
  his wife.


• Twice refuting his wife’s alleged claim that he told her
  not to worry because he wore a condom.


• Saying, “No. Never. Never” when asked if he ever told his
  wife that he had intercourse with RC.


                              34
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 35 of 50




     • Asserting, “I have never had sex with her.”


     • Stating that he never told his wife he wore a condom, to
       which the detective replied, “[I]t’s on tape, and your
       wife conveyed that to us.”


     • Denying that he knew why RC would make these claims.


     All together 31 denials by Mr. Cooper of sexual contact with


RC, and 14 denials by Mr. Cooper of having admitted to his wife


that he had sexual contact with RC were redacted. In addition,


only the last sentence of the below exchange played for the jury:


     Det. Arrighi:    [Y]ou conveyed to your wife — that you had
                      sexual intercourse with [RC], but not to
                      worry, because you were wearing a condom.


     Mr. Cooper:      I have never worn a condom. I have never worn
                      a condom in my life. I have – I have medical-
                      not medical, but I have high blood pressure,
                      that’s what they tell me, and I cannot even
                      achieve an erection most times.


     In an affidavit dated November 4, 2014, trial counsel


asserted, “In my estimation the video was a denial by the


defendant but every time he denied the charges outright, the


police turned his denial around into an accusation. … I believed


at the time that the denials when followed by the questions and


                                   35
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 36 of 50




responses elicited by the police were not helpful to Bruce


Cooper’s case. … If you admit the denial you have to admit what


gave impetus to the denial or else it doesn’t make sense. … I


made the decision that putting the denials in would not have


helped the defendant as the denials were preceded by and followed


by damaging statements of the police which gave the denials


context. … In retrospect, I cannot say that my decision on this


was the best. It may have been helpful to include some of the


denials …”


     IV.   STANDARD OF REVIEW


     Under the Antiterrorism and Effective Death Penalty Act of


1996, a federal court may grant a writ of habeas corpus if the


state court ruled in a way contrary to, or involved an


unreasonable application of, clearly established federal law as


determined by the United States Supreme Court. See Williams v.


Taylor, 529 U.S. 362, 404-05 (2000); 28 U.S.C. § 2254(d)(1). An


“unreasonable application” of federal law occurs when the state


court identifies the correct legal principle, but applies those


                                   36
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 37 of 50




principles to the facts of the case in an objectively


unreasonable manner. Malone v. Clarke, 536 F.3d 54, 63 (1st Cir.


2008). Here, the Appeals Court unreasonably applied clearly


established federal law when it concluded that trial counsel’s


failure to present exculpatory evidence did not deprive


petitioner of his constitutional right to effective assistance of


counsel.


     V.    CLAIM FOR RELIEF


     The petitioner’s trial counsel deprived him of the effective
     assistance of counsel under the Sixth and Fourteenth
     Amendments to the United States Constitution by failing to
     present exculpatory evidence.


     “Under clearly established federal law as determined by the


Supreme Court, petitioner has a Sixth Amendment right to the


effective assistance of counsel” at all critical stages of the


criminal process. Yeboah-Sefah v. Ficco, 556 F.3d 53, 68 (1st


Cir. 2009); Sleeper v. Spencer, 510 F.3d 32,37 (1st Cir. 2007).


“The bench mark for judging any claim of ineffectiveness must be


whether counsel’s conduct so undermined the proper functioning of


the adversarial process that the trial cannot be relied on as

                                   37
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 38 of 50




having produced a just result.” Strickland v. Washington, 466


U.S. 668, 686 (1984). In making such a showing, a criminal


defendant must satisfy a two-part test. “First, the defendant


must show that counsel’s performance was deficient. This requires


showing that counsel made errors so serious that counsel was not


functioning as the ‘counsel’ guaranteed the defendant by the


Sixth Amendment. Second, the defendant must show that the


deficient performance prejudiced the defense. This requires


showing that counsel’s errors were so serious as to deprive the


defendant of a fair trial, a trial whose result is reliable. Id.


at 687.


     In this case, petitioner satisfied both prongs of this test,


therefore, the state court’s decision to the contrary involved an


unreasonable application of clearly established federal law. 28


U.S.C. § 2254(d)(1).




                                   38
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 39 of 50




          A.    Deficient Performance


     Counsel’s performance is deficient when it falls “below an


objective standard of reasonableness,” as measured “under


prevailing professional norms.” Strickland, 466 U.S. at 688.


Although that “standard is necessarily a general one,” Bobby v.


Van Hook, 558 U.S. 4, 7 (2009) (per curiam), the


“[r]epresentation of a criminal defendant entails certain basic


duties,” including the “overarching duty to advocate the


defendant’s cause” and the “duty to bring to bear such skill and


knowledge as will render the trial a reliable adversarial testing


process.” Strickland, 466 U.S. at 688.


     “An attorney’s failure to present available exculpatory


evidence is ordinarily deficient, unless some cogent tactical or


other consideration justified it.” Griffin v. Warden, Maryland


Corr. Adjustment Ctr., 970 F.2d 1355, 1358 (4th Cir. 1992)


(internal quotation marks and citation omitted). Here,


petitioner’s trial counsel failed to present available


exculpatory evidence in the form of 31 denials by Mr. Cooper of


                                   39
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 40 of 50




sexual abuse recorded during his interview with Detective


Arrighi. Counsel likewise had 14 separate recorded denials by Mr.


Cooper that he had previously admitted the crimes to his wife.


Counsel’s failure to present Mr. Cooper’s denials to the jury,


despite permission from the judge to do so, constituted deficient


performance in the circumstances of this case. The Appeals


Court’s decision to the contrary involved an unreasonable


application of clearly established federal law.


     The Appeals Court found that counsel’s failure to present


Mr. Cooper’s video recorded denials of the charges, as well as


denials of alleged prior admissions, did not amount to


ineffective assistance. Specifically, the Appeals Court concluded


that with respect to 41 of the 45 omitted denials, trial


counsel’s decision was not unreasonable as they “were preceded by


accusatory questions … necessary to give the denials context.”


First, the damaging statements within the questions by the


detective were merely cumulative of accusations already submitted


to the jury via the testimony of other Commonwealth witnesses.


                                   40
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 41 of 50




They were also cumulative of questions posed by the detective and


witnessed by the jury on the redacted video such as: “Did you


ever expose yourself to her at all?” and “Did, honestly, did you


put your hand on her at all?” As such, the allegedly accusatory


questions noted by the Appeals Court would have caused no


prejudice to Mr. Cooper.


     Instead, learning that Mr. Cooper made 45 denials would


likely have altered the jury’s interpretation of the tone and


focus of that interview. The redacted version of the interview


presented to the jury contained no denials of any and all abuse


or denials of admitting to his wife, but did include multiple


statements by Mr. Cooper that he had been in sexual situations


with RC. This allowed the Commonwealth to argue that the jury


could easily infer from an admission to being in sexual


situations that sexual abuse occurred. That inference definitely


would have been less likely had the jury been informed that Mr.


Cooper denied any and all abuse 45 times. See Commonwealth v.


Barbosa, 457 Mass. 773, 799 (2010) (concluding that “it is


                                   41
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 42 of 50




generally of great value to a defendant for a jury to hear


evidence of his prompt, clear, and emphatic denial without his


having to testify”) (internal quotation marks and empty brackets


omitted).


     Moreover, at no point did trial counsel elicit from the


detective the fact that Mr. Cooper denied sexually abusing RC and


denied admitting having done so to his wife. See Fisher v.


Gibson, 282 F.3d 1283, 1297-98 (10th Cir. 2002) (trial counsel’s


failure to use defendant’s “exculpatory statements to rebut the


inculpatory nature of the other statements Buffalo Detective Dove


testified [defendant] made” constituted deficient performance).


Nor did trial counsel even suggest that those denials be


submitted as a stipulation. Thus, multiple options existed for


defense counsel to present evidence of Mr. Cooper’s denials


without any risk of harm to the case. In his affidavit, trial


counsel conceded, “In retrospect I cannot say that my decision on


this was the best. It may have been helpful to include some of


the denials …”


                                   42
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 43 of 50




     The Appeals Court did concede that the statement, “I have


never been inappropriate with [the victim]” could have been


submitted to the jury without admitting a prior accusatory


question. Nonetheless, the Court asserted that it would not have


“assisted the defense in any meaningful way, given that, in the


portions of the video the jury saw, the defendant acknowledged


that “there were inappropriate things happening” and described


how the victim would on numerous occasions get into bed and into


the shower with him, try to touch his genitals, and watch him


urinate.” This reasoning is unsound. As previously stated, an


admission that the alleged victim acted inappropriately is not


the same as an admission that Mr. Copper acted inappropriately.


This denial of ever acting inappropriately would not only have


been helpful, but as mentioned above, was essential to Mr.


Cooper’s defense.


     The Appeals Court also noted that the omission of three


other statements might have constituted ineffective assistance,


but added: “we cannot determine the impact that they would have


                                   43
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 44 of 50




had without seeing the unredacted video, which is not in the


record. Without the unredacted video, we have no means of


assessing the tone and tenor of the statements or what impression


they might have had on the jury in the context of the interview


as a whole. Thus, on this record, the defendant has failed to


demonstrate prejudice.” This understandable, yet incorrect


assertion with respect to the record formed the basis of the


petition for rehearing, which a majority of the panel ultimately


denied: “After receipt of the full, unredacted video, and after


further review, the petition for rehearing is denied by a


majority of the panel (Sacks & Shin, JJ.). Justice Rubin would


allow the petition.”


     In the end, the Appeals Court’s decision involved an


unreasonable application of clearly established federal law


because counsel’s decision not to present to the jury exculpatory


portions of Mr. Cooper’s statements was unreasonable and


constituted deficient performance. 28 U.S.C. § 2254(d)(1). See


Moore v. Johnson, 194 F.3d 586, 608-610 (1999) (trial counsel’s


                                   44
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 45 of 50




decision not to use exculpatory portions of the defendant’s


statements to the police was unreasonable and constituted


deficient performance).


          B.    Prejudice


     The touchstone of Strickland’s prejudice prong is whether


counsel’s constitutionally deficient performance “‘deprive[d] the


defendant of a fair trial, a trial whose result is reliable.’”


Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting


Strickland, 466 U.S. at 687). “The result of a proceeding can be


rendered unreliable, and hence the proceeding itself unfair, even


if the errors of counsel cannot be shown by a preponderance of


the evidence to have determined the outcome.” Strickland, 466


U.S. at 694. Although the mere possibility of a different outcome


is insufficient, the prejudice prong is satisfied when there is


“a probability sufficient to undermine confidence in the


outcome.” Id.; see also Harrington, 562 U.S. at 112.


     Counsel’s failure to present the available exculpatory


evidence that Mr. Cooper promptly denied all abuse and having


                                   45
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 46 of 50




ever admitted to his wife deprived the petitioner “of a fair


trial, a trial whose result is reliable.” Strickland at 687.


This is especially true given that after the redacted video


played, the judge informed the jury that Mr. Cooper could have


entered into evidence any other part of the video he wished.


(Tr.IV.111). Counsel’s failure to enter anything not only


permitted the jury to believe nothing positive for Mr. Cooper


remained, but it also allowed the jury to interpret that as a


negative for Mr. Cooper. The jury knew that Mr. Cooper had been


charged with sexually abusing RC. It also knew that his wife’s


claim during the 911 call that he admitted this abuse was the


reason for his arrest. The jury would have reasonably believed


that the detective would have confronted Mr. Cooper about the


charges and alleged admission during the interview. The


combination of the judge’s comment and counsel’s failure to enter


the denials, very likely led the jury to conclude that when asked


about the charges and the admission during the interview, Mr.


Cooper did not deny anything.


                                   46
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 47 of 50




     Furthermore, this not a case where lapses by defense counsel


can be considered irrelevant due to overwhelming evidence of


guilt. That RC changed her story six times alone made the


Commonwealth’s case far from strong. (Tr.II.48,61,92,95,97). RC


first told her mother that Mr. Cooper had been abusing her on


July 30, 2009. (Tr.II.48). According to RC’s mother, RC


completely recanted the following day. (Tr.III.97). During August


4, 2009, SAIN interview RC asserted that she was telling “the


honest to God truth” when she said that there had been no


intercourse between her and Mr. Cooper. (Tr.V.24:30, 27:00).


Later in August of 2009, RC asserted that absolutely nothing


inappropriate happened between her and Mr. Cooper. (Tr.II.95).


     During the next four months, RC maintained that


there had been no abuse. (Tr.II.61,95,97). Detective Reilly and


Ms. Urquhart even conceded that they knew that RC had recanted.


(Tr.IV.86). RC actually changed her story as she testified. She


claimed that Mr. Cooper rubbed ice cubes inside her vagina.


(Tr.II.27). She, however, later testified that Mr. Cooper never


                                   47
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 48 of 50




placed objects inside of her. (Tr.II.43). She also testified that


she was not sure if Mr. Cooper would watch her when her mother


was at work. (Tr.II.25). She then asserted that he did not touch


her vagina with anything other than his hand and his penis, but


later claimed that she “messed up” and that he also placed his


mouth on her vagina. (Tr.II.31,34). She additionally asserted


that her mom told her to say during the SAIN interview that there


was no intercourse. (Tr.II.136). She, however, previously


testified that her mom told her to tell the truth. (Tr.II.110).


These inconsistencies reasonably allow for a negative evaluation


of RC’s credibility.


     Moreover, though RC asserted that during 2008 and 2009 Mr.


Cooper penetrated her vagina “lots,” she also testified that her


mother rarely left the house during that period. (Tr.II.38,66).


Thus, the Commonwealth’s case hinged on the unlikely scenario


that Mr. Cooper had sex with RC while her mother was home. RC


also noted that when she divulged her abuse by her grandfather,


people asked if anybody else touched her, and she said no.


                                   48
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 49 of 50




(Tr.II.92). She even admitted that when she saw a nurse she only


referenced the abuse by her grandfather. (Tr.II.91). These


credulity straining claims and omissions definitely decreased the


strength of the Commonwealth’s case.


     Even more striking was RC’s admission that the prosecutor


assured her of immunity, and threatened her about changing her


story. (Tr.II.153,154). Moreover, there was no physical evidence


indicating that Mr. Cooper had committed the alleged crimes.


There, instead, was a motive to lie: RC’s desire to return to


Australia. (Tr.II.99, 109). Thus, had the evidence erroneously


omitted by defense counsel been entered, RC’s claims of rape and


abuse might have been found to be as insufficiently credible as


those made by JC.


     VII. PRAYER FOR RELIEF


     Wherefore, the Petitioner prays that the Court order that


the writ of habeas corpus issue and the Petitioner be ordered


released and granted a new trial.




                                   49
      Case 4:20-cv-40084-TSH Document 2 Filed 07/02/20 Page 50 of 50




                                  Respectfully submitted,
                                  Bruce Cooper
                                  By his attorney,


                                  /s/ Tim St. Lawrence
                                  _________________________
                                  Timothy St. Lawrence
                                  BBO #676899
                                  11 S Angell St #252
                                  Providence RI 02906
                                  401 484 7850
                                  tstlawrence@gmail.com


Dated: July 2, 2020




                                   50
